DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Examiner recommends replacing “www.c-turtle.org” with “c-turtle.org”. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 6 is objected to because of the following informalities:  The amended claim reads “the body is tapered, an apical portion” but should read “the body is tapered, and an apical portion”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 8, 9, 10, 11, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mazouchova et al. (see reference labeled “Mazouchova et al.”, hereinafter referred to as Mazouchova), further in view of Felton et al. (US 2016/0040657 A1, hereinafter referred to as Felton) and Luck et al. (see applicant provided NPL, listed on IDS as “Luck et al., Sparse latent space policy search. In AAAI, pages 1911-1918, 2016.”, hereinafter referred to as Luck).

Regarding claim 1,
Mazouchova teaches a robotic device (Page 2, Col. 2, ¶2, they performed a locomotion study of a sea turtle-inspired robot; Fig. 1, bottom right image shows the robotic device), comprising: 
a body (Fig. 1, bottom right image shows the robot body; Fig.2, shows different views of the robot body); and 
a plurality of limbs arranged along the body (Page 3, Col. 2, ¶1, the robot has two limbs, which are a plurality of limbs ;Fig. 1, bottom right image shows two limbs arranged along the body), including: 
(Page 3, Col. 2, ¶1, robot has 2 limbs which are symmetric about the midline and attach near the anterior at a position comparable to the pectoral flippers of a sea turtle; Fig.1, bottom right image shows two limbs that are flippers or fins), 
a second limb in operable engagement along a second lateral side of the body opposite the first lateral side, the second limb defining a second fin (Page 3, Col. 2, ¶1, robot has 2 limbs which are symmetric about the midline and attach near the anterior at a position comparable to the pectoral flippers of a sea turtle; Fig.1, bottom right image shows two limbs that are flippers or fins), 
wherein the plurality of limbs are configured such that during operation a radial edge of the first fin and the second fin articulates with a ground surface (Page 4, Col.1, ¶3, the gait was symmetric; the motors rotated the limbs downward until the flippers penetrated the ground; then the motors rotated the limbs toward the posterior; then the flippers were removed from the ground, and were rotated forward; here the flippers are the fins).
	However, Mazouchova does not explicitly teach that the body is formed from a substrate comprised of a plurality of layers, that the limbs are formed from the substrate, that operation and orientation of the plurality of limbs relative to the body is configured based upon a sample-efficient reinforcement learning method that considers changes to the robotic device and environment and leverages low-dimensional nature and periodicity of locomotion gaits to learn control policies for the robotic device that adapt to the ground surface, and the body and the plurality of limbs are configured with optimal locomotion policies generated using a Group Factor Policy Search algorithm modified with periodicity constraints that focus on periodic feature functions, and further incorporating dimensionality reduction and information about group structure.
	Felton teaches that the body is formed from a substrate comprised of a plurality of layers ([0011], the self-folding machine comprises a laminate including many layers both rigid and flexible; Fig. 1, shows the layers of the substrate that forms the machine; Fig. 8, shows the body of the machine is made from the substrate that is formed of many layers), and 
the limbs are formed from the substrate ([0011], the self-folding machine comprises a laminate including many layers both rigid and flexible; Fig. 1, shows the layers of the substrate that forms the robot; Fig. 8, shows the body and limb of the robot are made from the substrate that is formed of many layers).
Mazouchova and Felton are analogous art to the claimed invention since they are from the similar field of robotic devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Mazouchova with the robot made with layered substrate of Felton to create a robot whose body and limbs were created from a substrate made from a plurality of layers.
The motivation for modification would have been to create a robot whose mechanical properties can be adjusted based on the materials used in the substrate from which it was made. Using a plurality of layers to form a substrate to make a body and limbs would enable the robot to combine mechanical properties from various materials, thus creating a customizable robot that can be perfected for the environment of its intended use.
However, Mazouchova-Felton do not explicitly teach that operation and orientation of the plurality of limbs relative to the body is configured based upon a sample-efficient reinforcement learning method that considers changes to the robotic device and environment and leverages low-dimensional nature and periodicity of locomotion gaits to learn control policies for the robotic device that adapt to the ground surface, and the body and the plurality of limbs are configured with optimal locomotion policies generated using a Group Factor Policy Search algorithm modified with periodicity constraints that focus on periodic feature functions, and further incorporating dimensionality reduction and information about group structure.
(Abstract, describes a reinforcement learning method for sample-efficient policy search that exploits correlations between control variables, such as motor skill learning tasks; Page 1, Col. 2, ¶3 through Page 2, Col. 1, ¶1, the method performs efficient policy search, infers the low-dimensional latent space of the task, and incorporates prior structural information; Figs. 1 and 7, show the method being used to consider changes to a robotic device and environment to learn control policies for the robotic device), and 
the body and the plurality of limbs are configured with optimal locomotion policies generated using a Group Factor Policy Search algorithm modified with periodicity constraints that focus on periodic feature functions, and further incorporating dimensionality reduction and information about group structure (Fig. 1 and 7, show a robot with optimal locomotion policies generated by a Group Factor Policy Search algorithm (see Algorithm 1); the algorithm is modified with periodicity constraints that focus on periodic feature functions and incorporate dimensionality reduction and information about group structure (see “Formulation of Group Factor Policy Search”, Algorithm 1, and “Conclusion and Future Work”). While Luck does not explicitly disclose the robotic device and the environment for operation, it is obvious to one of ordinary skill in the art that using this method to determine locomotive control methods for a robot can be readily applied to a turtle-like robot’s locomotive learning.
Mazouchova, Felton, and Luck are analogous art to the claimed invention since they are from the similar field of robotics and robotic controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Mazouchova-Felton with 
The motivation for modification would have been to create a robot that learns using a sample-efficient reinforcement learning method to have a more efficient control policy of kinetic movement of the robot.
	
Regarding claim 2,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the substrate is formed with flexure-based hinges created through selective removal of rigid material along predetermined bend axes (Felton, [0055], cutting a gap into the upper paper layer allows controlled folding; [0063], the fold angle can be controlled by varying the gap width of the paper substrate at the hinge; Figs. 2-5, show a hinge formed by removing rigid material to create gaps where a predetermined bend will occur).

Regarding claim 4,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the plurality of limbs include two rotational degrees of freedom relative to the body (Mazouchova, Page 4, Col.1, ¶3, the gait was symmetric; at the start, the limbs were orthogonal to the anteroposterior line (θ = 0) at an angle of 45° above the surface (ψ = −45°). Then, the up–down motors rotated the limbs downward until the flippers penetrated the ground. Next, the fore–aft motors rotated the limbs toward the posterior with final angles of θf = 45°, 67° and 90°. Then, the flippers were removed from the ground by the up–down motors (ψ → −45°), and finally the limbs were rotated forward by the fore–aft motors (θ → 0)), such that during forward movement of the robotic device the first fin and the second fin move down and back into the body as the body moves up and (Mazouchova, Fig. 3, far left image shows the robot during movement; the flipper/fins move down and backward into the body as the body moves up and forward).

Regarding claim 6,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the body and the plurality of limbs form a general turtle-shape configuration (Mazouchova, Page 2, Col. 2, ¶2, they studied the locomotion of a sea turtle-inspired robot; Page 3, Col. 2, ¶1, the robot is a two-limbed, sea turtle-inspired locomotor; Fig. 1, shows robot next to sea turtle) such that a back end of the body is tapered (Mazouchova, Fig. 1, 2, 3, shows the robot body; the front end is much wider than the back end, thus the back end is tapered), an apical portion of the body is shaped to elevate the body above the ground surface with an upturned apex (Mazouchova, Page 3, Col. 2, ¶1, the base of the robot is curved upward at the anterior and lateral edges; Fig. 2 side view, the front of the robot has an upturned nose).

Regarding claim 8,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the robotic device further comprises a plurality of open-loop controllers (Mazouchova, Fig. 2, side view shows a servo controller in the robot; Page 4, Col. 1, ¶3, a posterior mounted servo control board (Lynxmotion SSC-32) controlled the limb kinematics (gait)); and 
a motor (Mazouchova, Fig. 2, shows at least one motor on the robot; Page 3, Col. 2, ¶2, each limb connects to the robot body through a ‘shoulder/elbow’-linkage created by two servomotors), 
the plurality of open-loop controllers used to generate motor commands for the motor which incorporate sinusoidal functions offset by 180 degrees to accommodate sweeping of the first fin and the second fin during down strokes of the plurality of limbs (Mazouchova, Fig. 2, side view shows a servo controller in the robot; Page 4, Col. 1, ¶3, “A posterior mounted servo control board (Lynxmotion SSC-32)” controlled the limb kinematics (gait) via the four servomotors; Page 4, Col.1, ¶3, the gait was symmetric; at the start, the limbs were orthogonal to the anteroposterior line (θ = 0) at an angle of 45° above the surface (ψ = −45°). Then, the up–down motors rotated the limbs downward until the flippers penetrated the ground. Next, the fore–aft motors rotated the limbs toward the posterior with final angles of θf = 45°, 67° and 90°. Then, the flippers were removed from the ground by the up–down motors (ψ → −45°), and finally the limbs were rotated forward by the fore–aft motors (θ → 0); here the robotic device crawls the way a turtle crawls).
While Mazouchova-Felton-Luck do not explicitly disclose open loop controllers, it would have been obvious that the controllers could be open loop or closed loop since it is obvious to try either option when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
While Mazouchova-Felton-Luck are silent as to the specifics of applying the mathematical formula for offsetting sinusoidal function by 180 degrees so as to accommodate the sweeping of the fins, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the locomotion (gait) of the robotic device, as shown by Mazouchova and described above. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 9,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the plurality of limbs are rotated by 90 degrees relative to the body such that the (Mazouchova, Fig. 1, bottom right, Fig. 2, show robot with limbs that extend from the body rotated by 90 degrees which creates a general L-shape and resembles an adult turtle fin during crawling).

Regarding claim 10,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the first fin and the second fin are formed using a multi-layered laminate comprising a plurality of paper layers and an adhesive layer (Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body, referred to as flippers or fins; Felton, [0011], the machine comprises a laminate made of many layers; [0055], an embodiment of the composite is formed of five layers, two of which are paper layers; Fig. 1, elements 16 and 18 are the paper layers; [0057], all the layers are bonded together with acrylic tape, which is an adhesive).

Regarding claim 11,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the first fin and the second fin are formed using a multi-layered laminate comprising a plurality of paper layers, a plurality of adhesive layers, and a reinforcing fiberglass coating (Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body, referred to as flippers or fins; Felton, [0011], the machine comprises a laminate made of many layers; [0055], an embodiment of the composite is formed of five layers, two of which are paper layers; Fig. 1, elements 16 and 18 are the paper layers; [0056], the paper layers can be replaced with other “rigid” substrates, such as a glass-reinforced epoxy substrate (fiberglass); it would be obvious to combine the paper layers and the fiberglass layers to compound the rigid properties to make an even more rigid material for fins, rather than to substitute the paper for the fiberglass; [0057], all the layers are bonded together with acrylic tape, which is an adhesive).

Regarding claim 13,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the substrate is formed as a single planar shape (Felton, [0010], the self-folding machine comprises a flat sheet containing rigid panels connected by hinges that will bend to fold structures; Fig. 7, shows the single planar shape of the robot made from the substrate; Fig. 8, shows the robot after being folded into its 3D shape), and the body and the plurality of arms limbs are erected using predetermined cut-out portions of the substrate (Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body; Page 3, Col. 2, ¶1, robot has 2 limbs which are symmetric about the midline and attach to the body of the robotic device; Felton, [0010], the self-folding machine comprises a flat sheet containing rigid panels connected by hinges that will bend to fold structures; Fig. 7, shows the single planar shape of the robot made from the substrate; Fig. 8, shows the robot after being folded into its 3D shape; the cut out portions of the substrate are predetermined in order to made the specific robot shape).

Regarding claim 14,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the sample-efficient reinforcement learning method is implemented using at least one computing device during testing of the robotic device (Luck, Abstract, describes a reinforcement learning method for sample-efficient policy search that exploits correlations between control variables, such as motor skill learning tasks; Mazouchova, Page 4, Col. 2 ¶1, a high-speed camera was controlled by a LabView program with integrated tracking and recorded side or top view of the locomotion; LabView is a software program that must be run using a computing device, thus a computing device was used during testing of the robotic device) 
and considers predetermined modifications to the plurality of limbs (Luck, Fig. 1, variable include joints of an arm or leg of a robot; Page 7, Col. 1, ¶1, they tested the algorithm by swapping predetermined joints from groups (i.e. modifying limbs); Fig. 7, a final policy is found for a robot for moving its leg after iterating and running through predetermined modifications for the limb; Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body).

Regarding claim 16, 
Mazouchova teaches a robotic device (Page 2, Col. 2, ¶2, they performed a locomotion study of a sea turtle-inspired robot; Fig. 1, bottom right image shows the robot; Fig. 1, bottom right image shows the robot body; Fig.2, shows different views of the robot body) comprising: 
a body having a plurality of fins oriented along opposite lateral sides of the body and operatively engaged to the body (Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body, referred as flippers or fins; Page 3, Col. 2, ¶1, robot has 2 limbs which are symmetric about the midline and attach to the body of the robot).
However, Mazouchova does not explicitly teach the body is foldable, and that the body and fins are configured with optimal locomotion policies generated using a Group Factor Policy Search algorithm modified with periodicity constraints that focus on periodic feature functions, and further incorporating dimensionality reduction and information about group structure. 
Felton teaches the body is foldable ([0011], the self-folding machine comprises a laminate including many layers both rigid and flexible; the robot’s body is foldable).

The motivation for modification would have been to create robot whose body is foldable which enables the robots to be manufactured using rapid prototyping processes (e.g. laser cutting), which allows for quick iteration, faster testing, and overall a better user experience.
However, Mazouchova-Felton do not explicitly teach the body and fins are configured with optimal locomotion policies generated using a Group Factor Policy Search algorithm modified with periodicity constraints that focus on periodic feature functions, and further incorporating dimensionality reduction and information about group structure.
Luck teaches the body and fins are configured with optimal locomotion policies generated using a Group Factor Policy Search algorithm modified with periodicity constraints that focus on periodic feature functions, and further incorporating dimensionality reduction and information about group structure (Abstract, describes a reinforcement learning method for sample-efficient policy search that exploits correlations between control variables, such as motor skill learning tasks; Page 1, Col. 2, ¶3 through Page 2, Col. 1, ¶1, the method performs efficient policy search, infers the low-dimensional latent space of the task, and incorporates prior structural information; Figs. 1 and 7, show the method being used to consider changes to a robotic device and environment to learn control policies for the robotic device; Fig. 1 and 7, show a robot with optimal locomotion policies generated by a Group Factor Policy Search algorithm (see Algorithm 1); the algorithm is modified with periodicity constraints that focus on periodic feature functions and incorporate dimensionality reduction and information about group structure (see “Formulation of Group Factor Policy Search”, Algorithm 1, and “Conclusion and Future Work”). While Luck does not explicitly disclose the robotic device and the 
Mazouchova, Felton, and Luck are analogous art to the claimed invention since they are from the similar field of robotics and robotic controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Mazouchova-Felton with the Group Factor Policy Search algorithm of Luck to create a turtle-like robot that learns control policies for the robot’s locomotion that adapt to the ground surface.
The motivation for modification would have been to create a robot that learns using a sample-efficient reinforcement learning method to have a more efficient control policy of kinetic movement of the robot.

Regarding claim 17,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 16. Mazouchova-Felton-Luck further teach the foldable body and the plurality of fins are made from a multi-layer composite laminate material (Mazouchova, Fig. 1, bottom right image shows two limbs arranged along the body; Page 3, Col. 2, ¶1, robot has 2 limbs which are symmetric about the midline and attach to the body of the robot; Felton, [0011], the self-folding machine comprises a laminate including many layers both rigid and flexible; the robot’s body is foldable; Fig. 1, shows the layers of the substrate that forms the machine; Fig. 8, shows the body of the machine is made from the substrate that is formed of many layers).



Regarding claim 19,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 16. Mazouchova-Felton-Luck further teach the foldable body is made from a material that has pliable portions (Mazouchova, Page 3, Col. 2, ¶1, the base is made out of an aluminum plate; aluminum is pliable; thus, the body is made from a material that has pliable portions; Felton, [0011], the self-folding machine comprises a laminate including many layers both rigid and flexible; the robot’s body is foldable).

Claim 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mazouchova et al. (see reference labeled “Mazouchova et al.”, referred to as Mazouchova), Felton et al. (US 2016/0040657 A1, referred to as Felton) and Luck et al. (see applicant provided NPL, listed on IDS as “Luck et al., Sparse latent space policy search. In AAAI, pages 1911-1918, 2016.”, referred to as Luck) and further in view of Siegenthaler et al. (see reference labeled “Siegenthaler et al.”, hereinafter referred to as Siegenthaler).

Regarding claim 5,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the first fin and the second fin (Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body, referred to as flippers or fins).
	However, Mazouchova-Felton-Luck do not explicitly teach the fins are curved.
	Siegenthaler teaches the fins are curved (Fig. 1, bottom right, and Fig. 3, show the turtle-like robot with curved fins).
Mazouchova, Felton, Luck, and Siegenthaler are analogous art to the claimed invention since they are from the similar field of robotics. It would have been obvious to one of ordinary skill in the art 
The motivation for modification would have been to create a robot that can move with the likeness of a turtle and that can have fins which interact more effectively with the ground surface to facilitate improved robot locomotion.

Regarding claim 18, 
Mazouchova-Felton-Luck teach the invention as discussed above in claim 16. Mazouchova-Felton-Luck further teach the plurality of fins (Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs (i.e. fins); Fig. 1, bottom right image shows two limbs (i.e. fins) arranged along the body).
However, Mazouchova-Felton-Luck do not teach the fins include a curved fin.
Siegenthaler teaches the fins include a curved fin (Fig. 1, bottom right, and Fig. 3, show the turtle-like robot with curved fins).
Mazouchova, Felton, Luck, and Siegenthaler are analogous art to the claimed invention since they are from the similar field of robotic devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robot of Mazouchova-Felton-Luck with the curved fins of Siegenthaler to create a turtle-like robot with curved fins.
The motivation for modification would have been to create a turtle-like robot that can have fins which interact more effectively with the ground surface to facilitate improved robot locomotion.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mazouchova et al. (see reference labeled “Mazouchova et al.”, referred to as Mazouchova), Felton et al. (US 2016/0040657 A1, referred to as Felton) and Luck et al. (see applicant provided NPL, listed on IDS as “Luck et al., Sparse .

Regarding claim 7,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the first fin and the second fin are designed using a predictive kinematic model that analyzed differences in motion and relative effects upon experimental trajectories (Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body, referred to as flippers or fins; Page 10, Col. 1, ¶1, quantitative models were developed to accurately predict the observed kinematic behavior of the robot).
	However, Mazouchova-Felton-Luck do not explicitly teach that the predictive kinematic model analyses fin shape.
Matta teaches the predictive kinematic model analyses fin shape (Page 3, Col. 1, ¶3, oscillation of a fish tail employing thunniform locomotion can be modeled; Fig. 5, kinematic modelling of the robot body and tail segments, the tail segments including the fins which were interchangeable and different shapes).
Mazouchova, Felton, Luck, and Matta are analogous art to the claimed invention since they are from the similar field of robotics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the kinematic modeling of Mazouchova-Felton-Luck with the kinematic modeling of fin shape of Matta to create a predictive kinematic model of the turtle-like robot that analyzes fin shape and motion and how they affect experiment trajectories.
The motivation for modification would have been to create a predictive kinematic model for the turtle-like robot that fully encompasses all aspects of the robot’s fins in order to create a more effective 

Regarding claim 12,
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the first fin and the second fin are configured specifically for the ground surface (Mazouchova, Page 3, Col. 2, ¶1, the robot has two limbs; Fig. 1, bottom right image shows two limbs arranged along the body, referred to as flippers or fins; Page 4, Col.1, ¶1, describes the gait of the robot as the fins interact with the ground surface in order to move the robot; Fig. 3, left image shows the fins interacting with the ground surface to move the robot).
	However, Mazouchova-Felton-Luck do not explicitly teach that the fins are interchangeable.
Matta teaches the fins are interchangeable (Abstract, describes a newly designed robotic tuna constructed for interchangeable fins; Page 2, Col. 1, ¶3, there were 5 fin shapes to be examined, but only 2 shapes were tested).
Mazouchova, Felton, Luck, and Matta are analogous art to the claimed invention since they are from the similar field of robotics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fins of Mazouchova-Felton-Luck with the interchangeable fins of Matta to create a turtle-like robot whose fins are interchangeable.
The motivation for modification would have been to create a turtle-like robot whose fins are interchangeable, thus allowing for replacing broken parts, changing out fin shapes during testing, and overall creating a robot that can be customized for the environment in which it is working. This saves manufacturing time since testing or fixing parts would not require rebuilding the whole robot, which improves the user experience as well.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mazouchova et al. (see reference labeled “Mazouchova et al.”, referred to as Mazouchova), Felton et al. (US 2016/0040657 A1, referred to as Felton) and Luck et al. (see applicant provided NPL, listed on IDS as “Luck et al., Sparse latent space policy search. In AAAI, pages 1911-1918, 2016.”, referred to as Luck) and further in view of Herbert et al. (US 2010/0076598 A1, hereinafter referred to as Herbert).

Regarding claim 15, 
Mazouchova-Felton-Luck teach the invention as discussed above in claim 1. Mazouchova-Felton-Luck further teach the substrate comprises a plurality of rigid layers sandwiched around a plurality of adhesive layers (Felton, [0011], the machine comprises a laminate made of many layers; [0055], an embodiment of the composite is formed of five layers, two of which are paper layers; Fig. 1, elements 16 and 18 are the paper layers; [0057], all the layers are bonded together with acrylic tape, which is an adhesive), the plurality of adhesive layers sandwiched around a film (Felton, Fig. 1, element 20 is the polyimide film, which is sandwiched by all the other layers including the adhesive layers; [0057], the flexural layer  20 can be made of polyimide film; [0057], all the layers are bonded together with acrylic tape, which is an adhesive).
However, Mazouchova-Felton-Luck do not explicitly teach the film is a polyester film.
Herbert teaches the film is a polyester film ([0042], the wheels may be formed of laminates of polyester film).
Mazouchova, Felton, Luck, and Herbert are analogous art to the claimed invention since they are from the similar field of robotics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate layers of Mazouchova-Felton-Luck with the polyester film layer of Herbert to create a substrate which uses polyester film as part of the layers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADISON B EMMETT/
Examiner, Art Unit 3664                                                                                                                                                                                         
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664